By the Chancellor.

The plaintiff offered the land twice' for sale at Charlotte Court-House, on a Court day* and was himself tbe highest bidder, at each sale, and gave the estate to his testator’s credit, for the highest price, as the depositions referred to by the Commissioner, at the instance of the defendant Young, prove ; as they also do that the conduct of the executor was fair and correct. Under these circumstánces, I consider the salé Valid, as made by the executor in this case, and should *431foe confirmed; which some of the legatees have don since they came of age, by executing a deed for that purpose; and I believe that this opinion will be found to accord with the universal understanding of the people of this country ; for there is nothing more common than for an executor to be a purchaser of his own sale of hi» testator’s estate, and most commonly to the advantage of the legatees.